Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Michael Gregory Johnson is suspended from the practice of law for six months, with the suspension stayed in its entirety and respondent placed on probation for two years pursuant to Supreme Court Rule 772, subject to the following conditions: (a) Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; (b) Respondent shall notify the Administrator within 14 days of any change of address; (c) Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; (d) Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; (e) At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; (f) Respondent shall continue in his course of treatment with a qualified mental health professional acceptable to the Administrator, and shall report to that qualified mental health professional on a regular basis, with the Administrator advised of any change in attendance deemed warranted by such professional; (g) Respondent shall comply with all treatment recommendations of the mental health professional, including the taking of medications as prescribed, and shall submit to quarterly tests to monitor his level of lithium; (h) Respondent shall provide to his qualified mental health professional, an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.) authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; and (4) contact respondent’s employer for the purposes of determining respondent’s responsiveness to medication; (i) Respondent shall notify the Administrator within fourteen days of any change in treatment professionals; (j) Respondent shall abstain from the use of any unprescribed controlled substances; (k) Respondent shall, upon the request by the Administrator, submit to random substance testing by a health professional or facility approved by the Administrator within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; and (l) Probation shall be revoked if respondent is found to have violated any of the terms of probation, and the six-month period of suspension shall commence from the date of the determination that any term of probation has been violated.